DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
In claim1, line 1, “inducing a desired mental arousal state in a second subject” should be –inducing a desired mental arousal state of a first subject in a second subject--.
In claim 13, line 3, “a determined brain activity patterns” should be –a determined brain activity pattern--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “by stimulation of the second subject with the determined brain activity patterns of the first subject” in lines 3-4. It is not clear how the brain activity patterns provide the stimulation or what stimulation the patterns provide. It is recommended to change “by stimulation of the second subject with the determined brain activity patterns of the first subject” to – by stimulating the second subject based the determined brain activity patterns of the first subject --.
Claim 1 recites the limitation “a corresponding mental arousal state” in line 3. It is not clear if this is the same as or different than the “desired mental arousal state” mentioned in line 1. 
Claims 2-8 inherit the deficiencies of claim 1 and are likewise rejected.

Claim 9 recites the limitation “a mental state” in lines 2 and 3. It is not clear if this is a new instance or the “desired mental state” mentioned in line 1 of the claim.
Claim 9 recites the limitation “replicating the desired mental state of the first subject by inducing the brain activity patterns in the second subject” in line 6-7. It is not clear how the activity patters are induced. 
Claims 10-13 inherit the deficiencies of claim 9 and are likewise rejected.

Claim 14 recites the limitation “a mental state” in line 4. It is not clear if this is a new instance or the “desired mental state” mentioned in line 1 of the claim.
Claim 14 recites the limitation “the non-volatile memory” in line 8. There is insufficient antecedent basis for this limitation in the claim. 
Claims 15-20 inherit the deficiencies of claim 14 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the process of determination of a brain activity pattern and arousal state of a first subject and inducing a desired mental arousal state and brain activity pattern in a second subject based on the brain activity patterns of the first subject, which falls within the realm of mental process and organizing human activity. This judicial exception is not integrated into a practical application because as currently written the 
Claims 2, 3, and 6-8 do not recite elements that can be considered significantly more than the abstract idea and are likewise rejected.
Claim 4 further defines the determining step with another mental process and does not add a component that can be considered significantly more than the abstract idea. Thus claim 4 is likewise rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0319817 (Morishima et al., hereinafter Morishima).
In regards to claim 1, Morishima discloses a sleep guidance device, control method, and computer readable recording medium (title and abstract). Of note are figures 6 and 7 and paragraphs 70-86.  Morishima shows the following steps:
determining brain activity patterns of a first subject who has a respective mental arousal state (paragraphs 70-83); and
inducing a corresponding mental arousal state in the second subject by stimulation of the second subject with the determined brain activity patterns of the first subject (paragraphs 76-85). 

In regards to claims 2, 3, and 6 Morishima discloses the limitations of claim 1. In addition, the process Morishima shows the desired state changes from levels of sleep to wakefulness depending on the stages of sleep during a sleep cycle, which makes the desired state either be sleep or awake (paragraphs 70-85).
In regards to claim 4, Morishima discloses the limitations of claim 1. In addition, Morishima discloses the detection of brain waves in paragraph 17, which would make the determining steps be at least one of magnetorencephalographic of encephalographic activity because EEG or MEG is what is used to detect the brain waves specified in paragraph 17. 
In regards to claim 5, Morishima discloses the limitations of claim 1. In addition, Morishima states that combinations of visual and auditory stimuli can be used as stimulation (paragraph 85).
In regards to claims 7 and 8, Morishima discloses the limitations of claim 1. In addition, Morishima shows that the stimulation can be made to be is selectively responsive to a determined mental state of the second subject prior to or during stimulating (paragraphs 70-71) 

In regards to claim 9, Morishima discloses a sleep guidance device, control method, and computer readable recording medium (title and abstract). Of note are figures 6 and 7 and paragraphs 16-30, 45-47, 56, 70-86, and 94-104.  Morishima shows the following steps:
identifying a mental state of the first subject (paragraph 26 and 76);
capturing a mental state of the first subject by recording brain activity patterns (paragraph 25 and 76);
saving the brain activity patterns in a non-volatile memory (paragraphs 25 and 78);
retrieving the brain activity patterns from the non-volatile memory (required to execute steps in paragraph 76-84); and
replicating the desired mental state of the first subject in the second subject by inducing the brain activity patterns in the second subject (76-84).

In regards to claims 10, Morishima discloses the limitations of claim 9. In addition, the process Morishima shows the desired state changes from levels of sleep to wakefulness depending on the stages of sleep during a sleep cycle, which makes the desired state either be sleep or awake (paragraphs 70-85).
In regards to claim 11, Morishima discloses the limitations of claim 9. In addition, Morishima discloses the detection of brain waves in paragraph 17, which would make the determining steps be at least one of magnetorencephalographic of encephalographic activity because EEG or MEG is what is used to detect the brain waves specified in paragraph 17. In 
In regards to claim 13, Morishima discloses the limitations of claim 9. In addition, Morishima shows that the replicating of the desired mental state of the first subject in the second subject by inducing the brain activity patterns in the second subject comprises at least one of visual and aural stimulation of the second subject, selectively dependent on a determined brain activity patterns of the second subject prior to or contemporaneously with the at least one of visual and aural stimulation (paragraphs 70-84).

In regards to claim 14, Morishima discloses a sleep guidance device, control method, and computer readable recording medium (title and abstract). Of note are figures 2 and 6-7 and paragraphs 16-30, 56-30, 45-47, and 70-104.  Morishima discloses a system that replicates a desired state of a first subject in a second subject that includes the following components:
a non-volatile digital data storage medium configured to store data representing a frequency and phase pattern of a plurality of channels of brainwaves of the first subject (memory – paragraphs 25-26);
a stimulator configured to induce a brainwave pattern in the second subject which emulates a mental state of the first subject when the brainwaves of the first subject were acquired (loud speaker – 14; paragraphs 34 and 70-85);
a sensor configured to determine a brainwave pattern of the second subject concurrently with stimulation by the stimulator (11B – electrode on second subject (subject F); paragraph 70); and


In regards to claim 15, Morishima discloses the limitations of claim 14. In addition, the process Morishima shows the desired state changes from levels of sleep to wakefulness depending on the stages of sleep during a sleep cycle, which makes the desired state either be sleep or awake (paragraphs 70-85).
In regards to claim 16, Morishima discloses the limitations of claim 14. In addition, Morishima discloses the detection of brain waves in paragraph 17, which would make the determining steps be at least one of magnetorencephalographic of encephalographic activity because EEG or MEG is what is used to detect the brain waves specified in paragraph 17. 
In regards to claim 17, Morishima discloses the limitations of claim 14, In addition, Morishima states that the stimulator can use combinations of visual and auditory stimuli as stimulation to the subjects (paragraph 85) and in the two person configuration is dependent on the brain waves of the first subject paragraphs 70-85).
In regards to claim 18, Morishima discloses the limitations of claim 14. In addition, Morishima shows in paragraphs 76-84 that the sensor is configured to determine a mental state of the second subject during stimulation.
In regards to claim 19, Morishima discloses the limitations of claim 14. It addition, it can be seen in figure 7 and paragraphs 70-85 that the control is configured to control the stimulator to induce in the second subject a sequence of mental states that comprise at least one sleep cycle.
In regards to claim 20, Morishima discloses the limitation of claim 14.  In addition, it can be seen in paragraphs 70-85 that the stimulation is provided to the second subject contingent on a predicate mental state of the second subject.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0319817 (Morishima et al.).
In regards to claim 12 Morishima discloses the limitation of 9 but does not state that the brain activity patterns are stored in the memory as compressed waveforms. However, it is commonly known that compressed computer files take up less space in memory than uncompressed files and that there is an optimal amount of compression that is used to retain 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791